Exhibit 10.26

FNB UNITED CORP.

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of
                    , 20    , by and between FNB United Corp., a North Carolina
corporation and registered bank holding company (the “Company”), and
                     (“Participant”);

W I T N E S S E T H:

WHEREAS, the Company recognizes the value to it of the services of Participant
as a [key employee or non-employee director] of the Company or one of its
subsidiaries and wishes to furnish Participant with added incentive and
inducement to contribute to the success of the Company; and

WHEREAS, the Board of Directors of the Company has adopted, and the shareholders
of the Company have approved, the FNB Corp. 2003 Stock Incentive Plan, a copy of
which is attached hereto as Exhibit A (hereinafter called the “Plan”); and

WHEREAS, pursuant to the provisions of the Plan, the Compensation Committee of
the Board of Directors of the Company has authorized the grant to Participant of
a restricted stock award (the “Award”) on the terms and conditions hereinafter
set forth, and Participant desires to accept such Award on such terms and
conditions;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereby agree as follows:

Section 1. Award. The Company hereby awards to Participant              shares
of the Company’s Common Stock, par value $2.50 per share (the “Shares”), and
Participant acknowledges receipt of the Award, pursuant and subject to the terms
and conditions of the Plan and this Agreement. The Shares will be issued in the
name of Participant but will be held in escrow by the Company until all
restrictions thereon have lapsed and the Shares are vested. Simultaneously with
the execution of this Agreement, Participant shall execute and deliver to the
Company one or more assignments separate from certificate in the form of Exhibit
B attached hereto with respect to the Shares. Upon the lapse of restrictions and
the vesting of any Shares, the Company shall deliver a certificate evidencing
such Shares to Participant.

Section 2. Applicability of Plan. Participant hereby affirms that [he/she] has
read and understands the Plan and this Agreement and agrees that [his/her]
entitlement to and enjoyment of the Shares is in all respects subject to the
terms and provisions of the Plan and this Agreement.

Section 3. Tax Matters. Participant has reviewed with [his/her] own advisor(s)
the federal, state, and local tax consequences of the Award of the Shares.
Participant is relying solely on such advisor(s) and not on any statements or
representations of the Company or any of its agents. Participant understands
that [he/she], and not the Company, shall be responsible for



--------------------------------------------------------------------------------

[his/her] own tax liability that may arise as a result of the transactions
contemplated by this Agreement. Participant further understands that Section 83
of the Internal Revenue Code of 1986 (including any amendments and successor
provisions to such section and any regulations promulgated thereunder) taxes as
ordinary income the difference between the purchase price for the Shares and the
fair market value of the Shares as of the date any restrictions on the Shares
terminate or lapse in accordance with the terms of the Plan and this Agreement.
Participant understands that [he/she] may elect to be taxed at the time the
Shares are granted, rather than as the restrictions terminate or lapse, by
completing the 83(b) election form attached hereto as Exhibit C and delivering
it to the Internal Revenue Service (“IRS”) office where [he/she] regularly files
[his/her] tax returns within 30 days of the date of this Agreement. Participant
also understands that [he/she] must provide a copy of the 83(b) election to the
Company when [he/she] first files it with the IRS and file a copy with [his/her]
tax return for the year in which the election is made. Participant acknowledges
that it is [his/her] sole responsibility (and not the Company’s) to file timely
the election under Section 83(b). Participant also acknowledges that at the time
[his/her] tax obligation arises with respect to the Shares, the Company may
incur a withholding tax obligation, and Participant shall deliver sufficient
funds to the Company to meet any such withholding tax obligation; provided,
however that if Participant does not make an election under Section 83(b),
Participant may elect to authorize the Company to withhold from the Shares
issued to Participant the number of whole shares of Common Stock required to
satisfy such withholding tax obligation, the number to be determined by the fair
market value of the Shares on the date the restrictions on the Shares lapse and
the Shares vest. If Participant elects to authorize the Company to withhold
shares of Common Stock to satisfy such withholding tax obligation, Participant
shall pay in cash any such obligation that remains after the application of the
whole shares that is less than the value of a whole share.

Section 4. Lapse of Restrictions. The restrictions on the Shares will lapse and
the Shares will vest as follows:

(a) A number of Shares equal to 33 1/3% of the total number of Shares awarded
pursuant to this Agreement, or              Shares, shall vest and the
restrictions on such Shares will lapse if Participant is continuously employed
by the Company from the date hereof until                     , 20    .

(b) A number of Shares equal to an additional 33 1/3% of the total number of
Shares awarded pursuant to this Agreement, or              Shares, shall vest
and the restrictions on such Shares will lapse if Participant is continuously
employed by the Company from the date hereof until                     , 20    .

(c) A number of Shares equal to an additional 33 1/3% of the total number of
Shares awarded pursuant to this Agreement, or              Shares, shall vest
and the restrictions on such Shares will lapse if Participant is continuously
employed by the Company from the date hereof until                     , 20    .

[Note: If the restrictions on the Shares will lapse at one time (cliff vesting),
Section 4 will read as follows: All restrictions on the Shares will lapse and
the Shares shall immediately vest if Participant is continuously employed by the
Company from the date hereof until                     , 20    .]

 

2



--------------------------------------------------------------------------------

Section 5. Forfeiture. The unvested Shares shall be forfeited to the Company if
and when it is no longer possible for the Shares to vest as provided in
Section 4 above. Notwithstanding the foregoing, immediately prior to the
effective time of a Change in Control, as such term is defined in the Plan, all
unvested Shares outstanding under this Agreement shall immediately vest and the
restrictions thereon shall lapse.

Section 6. Shareholder Rights. From and after the date hereof and until the
Shares are forfeited to the Company, Participant shall be entitled to vote the
Shares and to receive any dividends paid with respect thereto. Until the
restrictions lapse, the Shares may not be sold, assigned, transferred, pledged
or otherwise encumbered by Participant.

Section 7. Compliance with Securities Laws. Participant recognizes that any
registration of the Shares under applicable federal and state securities laws,
or actions to qualify for applicable exemptions from such registrations, shall
be at the option of the Company. Participant acknowledge that, in the event no
such registrations are undertaken and the Company relies on exemptions from
registration, there may not be an exemption from such registration requirements
available for resale or transfer of any of the Shares and Participant may not be
permitted to resell or transfer any of the Shares following vesting and lapse of
the restrictions thereon in the amounts or at the times proposed by Participant.
Participant further acknowledges that, notwithstanding registration, if
Participant is deemed an “affiliate” of the Company, [he/she] may sell the
Shares following lapse of the restrictions only in compliance with Rule 144 of
the Securities and Exchange Commission, except that the two-year holding period
of Rule 144 will not apply, and that the Company may take such action as it
deems necessary or appropriate to assure such compliance, including placing
restrictive legends on certificates evidencing the Shares and delivering stop
transfer instructions to the Company’s stock transfer agent. For this purpose,
an “affiliate” is a person who directly or through one or more intermediaries,
controls, or is controlled by, or is under common control with the Company.

Section 8. Right to Employment. Nothing herein contained shall affect the right
of the Company, subject to the terms of any existing contractual arrangement to
the contrary, to terminate Participant’s employment with the Company at any time
for any reason whatsoever.

Section 9. Successor and Assigns. The terms of this Agreement shall be binding
upon and shall inure to the benefit of any successors or assigns of the Company
and of Participant.

Section 10. Notices. Notices under this Agreement shall be in writing and shall
be deemed to have been duly given (i) when personally delivered, (ii) when
forwarded by a recognized overnight courier service that maintains records
showing delivery information, (iii) when sent via facsimile but only if a
written facsimile acknowledgment of receipt is received by the sending party, or
(iv) when placed in the United States Mail and forwarded by registered or
certified mail, return receipt requested, postage prepaid, addressed to the
party to whom such notice is being given. Any notice to be given to the Company
shall be addressed to the Secretary of the Company at 101 Sunset Avenue,
Asheboro, North Carolina 27203.

Section 11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina.

 

3



--------------------------------------------------------------------------------

Section 12. Amendments. Except as otherwise provided by the Plan, this Agreement
may not be altered, modified, changed or discharged, except by a writing signed
by or on behalf of both the Company and Participant.

Section 13. Multiple Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall be deemed to be an original.

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the day and year first above written.

 

FNB UNITED CORP. By  

 

Participant:

 

 

 

4



--------------------------------------------------------------------------------

EXHIBIT A

FNB Corp. 2003 Stock Incentive Plan



--------------------------------------------------------------------------------

EXHIBIT B

Assignment Separate from Certificate

FOR VALUE RECEIVED, the undersigned does hereby assign and transfer             
shares of the common stock of FNB United Corp., a North Carolina corporation,
represented by Certificate No.          standing in the name of the undersigned
on the books of said Corporation to                                         ,
and does hereby irrevocably constitute and appoint
                                                  as attorney to transfer the
said stock on the books of said Corporation with full power of substitution in
the premises.

Dated:                     , 200  

 

IN THE PRESENCE OF

      

 

    

 

Witness

     Print Name:  

 

Notary Acknowledgement to Assignment Separate from Certificate

                     County, North Carolina

I certify that the following person(s) personally appeared before me this day,
each acknowledging to me that [he/she] or she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated:
                                        
                                                 

                    [List Name(s) of Person(s)]

______________________________________________________________________________________________________________________________.

 

 

Date:                     , 20          

 

      Official Signature of Notary

(Official Seal)

           

                                                         , Notary Public

Printed or typed name

My commission expires:                                          

     



--------------------------------------------------------------------------------

EXHIBIT C

83(b) Election

Election to Include Value of Restricted Property in Gross Income

in Year of Transfer Under Code § 83(b)

The undersigned hereby elects pursuant to § 83(b) of the Internal Revenue Code
with respect to the property described below and supplies the following
information in accordance with the regulations promulgated thereunder:

 

1. The name, address and taxpayer identification number of the undersigned are:

Name:                                                                       

Address:                                                                   

Tax ID/ SSN:                                                            

 

2. Description of property with respect to which the election is being made:

                     shares of restricted common stock, $2.50 per share par
value, of FNB United Corp., a North Carolina corporation (the “Restricted
Stock”).

 

3. The date on which property was transferred is:                     .

The taxable year to which this election relates is:                    .

 

4. The nature of the restriction(s) to which the property is subject is:

The taxpayer will forfeit (i) 100% of the Restricted Stock unless the taxpayer
remains employed by the corporation until                     , (ii) 66 2/3% of
the Restricted Stock unless the taxpayer remains employed by the corporation
until                     , and (iii) 33 1/3% of the Restricted Stock unless the
taxpayer remains employed by the corporation until                     .

 

5. Fair market value:

 

6. Amount paid for property: $0.

 

7. Furnishing statement to employer:

A copy of this statement has been furnished to FNB United Corp.

 

Dated:                     .

 

 

  Print Name:                                                          

SSN:                                                                      